     Case 2:20-cv-01557-WBS-AC Document 36 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE WELLS,                                       No. 2:20-cv-1557 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 3, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 34. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 35.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
     Case 2:20-cv-01557-WBS-AC Document 36 Filed 02/17/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations issued February 3, 2021 (ECF No. 34), are

 3   ADOPTED in full;

 4            2. Plaintiff’s motion for a temporary restraining order and preliminary injunction, filed

 5   November 23, 2020 (ECF No. 28), is DENIED, and

 6            3. Plaintiff’s motion for a temporary restraining order and preliminary injunction, filed

 7   January 4, 2021 (ECF No. 30), is DENIED.

 8   Dated: February 17, 2021

 9

10

11

12

13

14   well1557.804

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
